Citation Nr: 0005906	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-10 054	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Whether the appellant's character of discharge from military 
service is a bar to VA benefits.


REPRESENTATION

Appellant represented by:  North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The appellant had active duty in the Navy from February 1954 
to April 1956.  He appeals to the Board of Veterans' Appeals 
(Board) from a September 1995 administrative decision by the 
RO which held that the character of his discharge from 
service is a bar to VA benefits.  In August 1998, the Board 
remanded the claim to the RO for additional action.


FINDINGS OF FACT

The appellant's active duty from February 1954 to April 1956 
ended with an other than honorable discharge which was given 
by reason of a sentence of a general court-martial for 
conviction of unauthorized absence; the appellant was not 
insane at the time of the offense which resulted in his 
punitive discharge.


CONCLUSION OF LAW

The character of the appellant's discharge from active 
service is dishonorable for VA purposes and is a bar to VA 
benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.12.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant had active duty in the Navy from February 1954 
to April 1956.  He was convicted by a general court-martial 
on a charge of unauthorized absence from July 1955 to October 
1955.  He was sentenced to a bad conduct discharge, 
forfeiture of all pay and allowances for a period of six 
months, confinement at hard labor for six months, and 
reduction to the grade of fireman recruit.  The sentence was 
adjudged in November 1955, and it was later upheld by higher 
military authority.  

In January 1956, the appellant underwent neuropsychiatric 
evaluation as part of clemency-restoration board proceedings, 
and the evaluation resulted in a diagnosis of inadequate 
personality with amoral tendencies.  In February 1956, he 
submitted a waiver of restoration to the board, and in March 
1956 no clemency was granted.  In accordance with the general 
court-martial, the appellant was discharged in April 1956 
with an other than honorable conditions.  

In March 1995, the appellant filed a claim for non-service-
connected pension.  In July 1995, the RO informed him that a 
decision had to be made as to whether his character of 
discharge was a bar to VA benefits.

In September 1995, the RO issued an administrative decision, 
stating that the discharge of the appellant in April 1956 was 
considered a bar to the receipt of VA benefits under the 
provisions of 38 C.F.R. § 3.12(c)(2).  The RO noted that VA 
benefits were not payable when a person was discharged by 
reason of a sentence of general court-martial.

In October 1997, the appellant again filed a claim of 
pension.  In October 1997, the RO denied the application for 
pension based on the character of discharge.

II.  Analysis

The question at issue is whether the character of the 
appellant's service discharge is a bar to VA benefits, 
including the claim for non-service-connected pension.  In a 
case such as this, the burden is on the appellant to 
establish, by a preponderance of the evidence, that he is a 
"veteran" with a qualifying character of discharge, and the 
reasonable doubt doctrine does not apply.  Laruan v. West, 11 
Vet.App. 80 (1998); Holmes v. Brown, 10 Vet.App. 38 (1997); 
Struck v. Brown, 9 Vet.App. 145 (1996).

To be considered a "veteran" for VA benefits purposes, a 
person must have had active service and been discharged or 
released therefrom under conditions "other than 
dishonorable."  38 U.S.C.A. § 101(2).  Compensation and 
pension and most other VA benefits are barred if they are 
claimed with reference to a period of service which is found 
to be dishonorable for VA purposes.  38 C.F.R. § 3.12(a).  
During active military service, the appellant was found 
guilty of unauthorized absence by a general court martial and 
was sentenced to a bad conduct discharge; he was so 
discharged, with an other than honorable discharge, in April 
1956. 

The controlling statute and regulation provide that benefits 
are not payable where the former service member was 
discharged or released by reason of the sentence of a general 
court-martial.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 
3.12(c)(2).  However, if it is established that the person 
was insane at the time of committing the offense causing such 
discharge or release, such person will not be precluded from 
VA benefits.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  

The facts in the instant case show that the appellant was 
discharged by reason of a sentence of a general court-
martial.  This is a bar to VA benefits unless he was insane 
at the time of the offense leading to discharge; and he has 
the burden of establishing such insanity under the standards 
of 38 C.F.R. § 3.354.  See Struck, supra.  The appellant does 
not contend and the file does not show he was "insane" at the 
time of the unauthorized absence.  The Board notes that a 
service neuropsychiatric report states the appellant had an 
inadequate personality, but there is nothing to suggest that 
this constitutes insanity at the time of the offense.  Thus, 
the Board finds the appellant was not insane during the 
commission of the offense for which he was court-martialed.  

Given the foregoing, the Board must conclude that the 
appellant's character of discharge from military service is a 
bar to VA benefits.




ORDER

The appellant's character of discharge from military service 
is a bar to VA benefits, and the appeal is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

